Citation Nr: 1225401	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1961 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the rating decision in April 2008, service connection was denied for peripheral neuropathy, because peripheral neuropathy was not shown to have been present during service and peripheral neuropathy as a chronic disease was not manifested to a compensable degree within one year of separation from service and peripheral was not a disease subject to presumptive service connection due to exposure to Agent Orange.  

In June 2008, a private neurologist stated that all etiologies for the Veteran's peripheral neuropathy had been investigated and ruled out.  The physician then noted that as the Veteran was exposed to Agent Orange, a known neurotoxin, in Vietnam, it was his opinion that there was a direct relationship between exposure to Agent Orange and the current peripheral neuropathy.  








Although the presumption of service connection associated with exposure to Agent Orange does not apply, the Veteran is not precluded from establishing service connection with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (presumptive service connection is not the sole method for showing causation in claim under the Veteran's Dioxin and Radiation Exposure Compensation Standards Act).

Here the opinion of the private physician goes directly to the question of actually causation.  As the Combee analysis was not addressed in the statement of the case, under 38 C.F.R. § 19.29, procedural due process requires further development. 

Accordingly, the case is REMANDED for the following action:

1.  Address the opinion of Dr. Knapp, dated in June 2008, as it pertains directly to the question of actually causation under Combee.  If the evidence of record is insufficient to decide the claim, develop the claim as appropriate under the duty to assist.  

2.  After the development has been completed, adjudicate the claim for peripheral neuropathy.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


